DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 01 October 2020 and 20 January 2022 have been fully considered by the examiner. Signed copies are attached.
Acknowledgement is made of the preliminary amendment to the claims and specification filed on 01 October 2020, and the application is being examined on the basis of the amended disclosure.
Claims 1-12 are pending. 
Claims 1-12 are rejected, grounds follow.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/JP2018/021006 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determin[ing] a plurality of intervals obtained by temporally dividing each of the sensor data sequences based on the sensor values included in the sensor data sequences, determin[ing] classes of the intervals, each of the classes indicating a type of temporal variations in the sensor values included in one of the intervals, and generat[ing] a plurality of first class data sequences for each of the sensor data sequences, each of the first class data sequences indicating the intervals and the classes of the sensor data sequence;” “associat[ing] the intervals having an identical class and corresponding to each other, with each other, among the plurality of first class data sequences, based on the plurality of first class data sequences;” and “calculating characteristic values of the intervals associated with each other” (Claim 1) which is a mental process involving an observation, evaluation, judgment, and/or opinion. Notwithstanding the implementation of the abstract idea by a computer, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." 

This judicial exception is not integrated into a practical application because while Claim 1 recites the additional elements of “a sensor data input device”; “a class data generator”; “a class data linker”; and “a determiner”; the elements are not evidence of integration into a practical application because the additional elements are insignificant extra-solution activity such as necessary data gathering (see MPEP 2106.05(g)) to carry out the abstract idea, and mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)).

When viewed as a whole, the claim appears to recite general purpose computer(s) performing an observation, evaluation, judgement and/or opinion, practically performable in the human mind, recited at a high level of generality such as to amount to no more than general instructions to apply the abstract idea by application of a general-purpose computer (i.e., not a particular machine) which is not evidence of integration into a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with 

Regarding Independent Claim 12, this claim recites substantively the same abstract idea identified in the treatment of claim 1 above; and recites substantively similar additional elements (a processing circuit which performs the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Dependent Claim 2, the additional limitations of “generat[ing] a plurality of standard patterns based on the plurality of sensor data sequences, each of the standard patterns indicating standard temporal variations in the sensor values included in each of the intervals, the standard patterns corresponding to the plurality of classes, respectively” and “generat[ing] the plurality of first class data sequences using the plurality of standard patterns” are further observations, evaluations, judgments and/or 

Regarding Dependent Claim 3, the additional element of perform[ing] machine learning using the plurality of sensor data sequences is so broadly claimed as to amount to no more than mere instructions to apply a general purpose computing algorithm using a general purpose computer, and does not evidence integration into a practical application (see MPEP 2106.05(b)(II)). The additional element is not sufficient to rise to a level of significantly more because the application of machine learning to image analysis is well-understood, routine, and/or conventional application of general purpose computing, as evidenced by, e.g., Liew – Gender Classification: A Convolutional Neural Network Approach (2016) which characterizes machine learning applied to images as a conventional algorithm for pattern recognition in images. (see also MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”)).

Regarding Dependent Claim 4, the additional limitations of “generat[ing] initial values of a plurality of second class data sequences for each of the sensor data sequences, each of the second class data sequences indicating the intervals and the classes of the sensor data sequence;” “generat[ing] the plurality of standard patterns based on the plurality of sensor data sequences and the plurality of second class data sequences”; “generat[ing] a plurality of third class data sequences for each of the sensor data sequences using the plurality of standard patterns, each of the third class data 

The additional elements recited in the claim of a “first classifier”, “standard pattern generator”, “second classifier” and “class data evaluator” amount to no more than mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)). the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting the recommendation on a display is mere extrasolution activity which is so broadly claimed 

Regarding dependent Claim 5, the additional limitations of “divid[ing] each of the sensor data sequences to a plurality of intervals, the number of which is equal to the number of the classes, and which have lengths equal to each other”; “classify[ing], for each of the sensor data sequences, the plurality of intervals obtained by dividing the sensor data sequence to the plurality of classes based on a temporal order of the intervals”; and “generat[ing] the initial values of the plurality of second class data sequences” are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Claim 6, the additional limitations of “calculat[ing] a degree of similarity between the third class data sequences and the second class data sequences,” and “when the degree of similarity is higher than a first threshold, … determin[ing] that the third class data sequences satisfy the evaluation criterion” are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Claim 7, the additional limitation of “generat[ing] the standard patterns as probability distributions of the sensor values at respective moments” is a further 

Regarding Claim 8, the additional limitation of “determin[ing] based on characteristic values of the intervals, whether the actions of the working subject in the intervals should be improved” is a further observation, evaluation, judgment and/or opinion practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Claim 9, the additional limitation of “calculat[ing] a count value indicating a number of the intervals associated with each other… as the characteristic value of the intervals”; and “when there is an interval having the count value lower than a second threshold, … determin[ing] that the actions of the working subject in the interval should be improved” are further observations, evaluations, judgments and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 10, the additional limitation “calculate[ing] a variation coefficient indicating variations in a length of the intervals associated with each other … as the characteristic values of the intervals” and “when there is an interval having the variation coefficient higher than a third threshold, … determin[ing] that the actions of the working subject in the interval should be improved” are further observations, 


Regarding Dependent Claim 11, the additional limitation of “calculat[ing] characteristic values of the intervals, based on the intervals associated with each other,… and based on the mode.” is further observation, evaluation, judgment and/or opinion practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

The additional feature of “a mode input device that inputs a mode of the work” amount to no more than mere instructions to implement the abstract idea on a general purpose computer, (see for example, Instant Application paragraphs [0066] and [0067] which recite that the various above noted functions may be implemented as software operating on a general purpose central processing unit.) and fail to recite sufficient details of how a solution to a problem is to be accomplished (see MPEP 2106.05(b)(I)). the additional elements are insignificant extra-solution activity such as mere data gathering and mere instructions to apply the exception using generic computer components; and recites activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting the recommendation on a display is mere extrasolution 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11, and 12; is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al., US Pg-Pub 2019/0164110 (hereafter SHIRAISHI) in view of Martinez, European Patent Application EP 2172820 (citations to machine translation courtesy Google Patents; hereafter MARTINEZ).

 
Regarding Claim 1, SHIRAISHI teaches:
A work analysis apparatus (see e.g. fig. 1)  for analyzing a work including a series of actions performed by a working subject, ([0037] “images of the work situations of workers”) the work analysis apparatus comprising processing circuitry ([0035] at least “A CPU 11 provided in the worker management device 1 according to this embodiment serves as a processor for executing overall control of the worker management device 1.”; and processor 101; see [0065]) configured as: 
a sensor data input device (fig. 1, “image capturing device 60”) that obtains a plurality of sensor data sequences, ([0037] “Image capturing device 60 is mainly used to capture images of the work situations of workers”; [0048] “state of the worker, may be constituted by … series of values obtained by sampling values that vary over a predetermined period of time at predetermined period intervals”)
each of the sensor data sequences ([0047] “acquir[ing] the worker external state data S1 … from image analysis unit 32 (attached to capturing device 60, see fig. 1.) indicating time-series sensor values generated by measuring a work of the working subject using a sensor, (e.g. [0048] “data indicating external actions by the worker (the manner in which the worker is acting, the manner in which the hands of the worker are outstretched, positional relationships of the hands, head, and torso relative to the manufacturing machine 70, the length of time the hands, head, and torso are held still, and so on), the operating history of the worker in relation to the manufacturing machine 70, the time of the observation, and so on.)
the sensor data sequences being generated corresponding to repetitions of the work when the working subject repeatedly performs the work a plurality of times; ([0052] “During learning by the learning unit 110, a plurality of learning cycles are preferably executed on the basis of data obtained respectively from the situations in which a plurality of workers are working. By implementing these learning cycles repeatedly…”)
a class data linker that associates the intervals having an identical class and corresponding to each other, with each other, among the plurality of first class data sequences, based on the plurality of first class data sequences; ([0052] “the learning unit 110 gradually interprets the relationship between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2 while advancing the learning process, and using a learned model acquired as a result, the learning unit 110 can interpret the correlation between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2.”)
and a determiner that calculates characteristic values of the intervals associated with each other by the class data linker. ([0053] “The estimation result output unit 122 estimates the worker status of each worker from the external state of the worker and the state of the manufacturing machine 70 on the basis of the learning result (the learned model) acquired by the learning unit 110, and outputs the estimated worker status of the worker.”)


SHIRAISHI differs from the claimed invention in that:
SHIRAISHI does not clearly teach: a class data generator that determines a plurality of intervals obtained by temporally dividing each of the sensor data sequences based on the sensor values included in the sensor data sequences, 
determines classes of the intervals, each of the classes indicating a type of temporal variations in the sensor values included in one of the intervals, 
and generates a plurality of first class data sequences for each of the sensor data sequences, 
each of the first class data sequences indicating the intervals and the classes of the sensor data sequence; 

temporally divides the sensor data sequences into a plurality of intervals (MARTINEZ [0015] “this purpose, a time series pattern is divided into sections of equal size and the mean values of the samples located within the individual sections are calculated in each case.”) and then classifies those intervals based on temporal variations within the intervals ([0015] “The sequencing of these mean values then represents a dimensionally reduced approximation of the time series pattern.”;) to generate a plurality of data sequences indicated by a shared classification similarity ( [0012] “In the threshold value discrimination, the height of the distance threshold indicates the maximum tolerable sample-related expression differences of the time series pattern to be examined relative to the reference pattern, so that the user can influence the deviations still to be classified as similar by varying this threshold value.”) 

MARTINEZ is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to reduce complexity of time series sensor data in order to detect similarities between samples of time series data. 

One of ordinary skill in the art before the effective filing date of the application could augment the machine learning techniques of SHIRAISHI by applying the data generation techniques of MARTINEZ to parameterize the time series sensor data with mean values for similarity comparison between time series, as suggested by MARTINEZ.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to improve similarity recognition in the face of small variations in temporal exactness between samples, as suggested by MARTINEZ ([0010] “the calculation of the distance measure of the dynamic distortion allows the consideration of non-linear temporal deformation in the context of similarity detection .. For this purpose, a distortion function is calculated, which indicates the optimal assignment of the individual segments of the time series pattern to the reference pattern … [which] allows the user-side parameterization of the maximum time tolerance with regard to non-linear temporal deformations”)


Regarding Claim 2, the combination of SHIRAISHI and MARTINEZ teaches all of the limitations of parent claim 1,
MARTINEZ further teaches:
wherein the class data generator generates a plurality of standard patterns based on the plurality of sensor data sequences, ([0038] “The recognition of similar scenarios within a process data history thus requires the search for time series excerpts of a meaning and their reliable assignment into an equivalence class. In this case, the scenario Q to be recognized by the user is defined in advance of the scenario search, so that the pattern recognition system can fall back on a learning sample.” nb. that is, a user can provide a template which is used to identify a reference pattern in the sensor data sequence history as the learning sample.)
each of the standard patterns indicating standard temporal variations in the sensor values included in each of the intervals, ([0038] “feature-based criteria are first of all determined formulated by means of which a comparison between two series of time series is possible and thus a statement about belonging to a common meaning class can be made.” see e.g. [0042]-[0047] describing the feature extraction and similarity comparison between a standard pattern Q and sample C.)
the standard patterns corresponding to the plurality of classes, respectively, ([0038] “The recognition of similar scenarios within a process data history thus requires the search for time series excerpts of a meaning and their reliable assignment into an equivalence class”)
and wherein the class data generator generates the plurality of first class data sequences using the plurality of standard patterns. ([0038] “Accordingly, it requires the definition of a similarity function, which gives a direct measure of similarity between two time series. It can be defined, for example, via the interval [0,1], so that the value 0 corresponds to the fundamental difference between two time series and the value 1 identifies two time series as identical”)

MARTINEZ is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to reduce complexity of time series sensor data in order to detect similarities between samples of time series data. 



One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to improve similarity recognition in the face of small variations in temporal exactness between samples, as suggested by MARTINEZ ([0010] “the calculation of the distance measure of the dynamic distortion allows the consideration of non-linear temporal deformation in the context of similarity detection .. For this purpose, a distortion function is calculated, which indicates the optimal assignment of the individual segments of the time series pattern to the reference pattern … [which] allows the user-side parameterization of the maximum time tolerance with regard to non-linear temporal deformations”)


Regarding Claim 3, the combination of SHIRAISHI and MARTINEZ teaches all of the limitations of parent Claim 2,
SHIRAISHI further teaches:
wherein the class data generator performs machine learning using the plurality of sensor data sequences,  (the apparatus of SHIRAISHI applies Machine learning techniques for feature-extraction, see e.g. [0065] “This machine learning method is a machine learning method for learning an estimate of the current status of the worker”)
MARTINEZ further teaches:
generates the plurality of standard patterns so as to satisfy a predetermined evaluation criterion. ([0038] “In this case, the scenario Q to be recognized by the user is defined in advance of the scenario search,”)

MARTINEZ is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to reduce complexity of time series sensor data in order to detect similarities between samples of time series data. 

One of ordinary skill in the art before the effective filing date of the application could augment the machine learning techniques of SHIRAISHI by applying the data generation techniques of MARTINEZ to parameterize the time series sensor data with mean values for similarity comparison between time series, as suggested by MARTINEZ.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to improve similarity recognition in the face of small variations in temporal exactness between samples, as suggested by MARTINEZ ([0010] “the calculation of the distance measure of the dynamic distortion allows the consideration of non-linear temporal deformation in the context of similarity detection .. For this purpose, a distortion function is calculated, which indicates the optimal assignment of the individual segments of the time series pattern to the reference pattern … [which] allows the user-side parameterization of the maximum time tolerance with regard to non-linear temporal deformations”)


Regarding Claim 8, the combination of SHIRAISHI and MARTINEZ teaches all of the limitations of parent claim 1,
SHIRAISHI further teaches:
wherein the determiner determines, based on characteristic values of the intervals, whether the actions of the working subject in the intervals should be improved. (SHIRAISHI [0084] “For example, when it is estimated on the basis of the second learning unit 116 that the experience level of the worker is low and estimated on the basis of the first learning unit 110 that the worker is performing screw maintenance without wearing equipment, the estimation result output unit 122 may add information to the estimation result indicating that the worker requires training.”)


Regarding Claim 11, the combination of SHIRAISHI and MARTINEZ teaches all of the limitations of parent claim 1,
SHIRAISHI further teaches:
comprising a mode input device (fig. 1 “Input device 40”) that inputs a mode of the work,  (SHIRAISHI [0050] “the label data acquisition unit 108 acquires worker status data L1 indicating the current status of the worker, as the label data L, on the basis of input by a manager or the like into the input device 40.”)
wherein the determiner calculates characteristic values of the intervals, based on the intervals associated with each other by the class data linker, and based on the mode. ([0052] “using a learned model acquired as a result, the learning unit 110 can interpret the correlation between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2.”)

Regarding Claim 12, SHIRAISHI teaches:
A work analysis apparatus (see e.g. fig. 1)  for analyzing a work including a series of actions performed by a working subject, ([0037] “images of the work situations of workers”) the work analysis apparatus comprising at least one processing circuit ([0035] at least “A CPU 11 provided in the worker management device 1 according to this embodiment serves as a processor for executing overall control of the worker management device 1.”; and processor 101; see [0065]) configured to executing steps of: 
obtaining a plurality of sensor (fig. 1, “image capturing device 60”) data sequences, ([0037] “Image capturing device 60 is mainly used to capture images of the work situations of workers”; [0048] “state of the worker, may be constituted by … series of values obtained by sampling values that vary over a predetermined period of time at predetermined period intervals”)
 each of the sensor data sequences ([0047] “acquir[ing] the worker external state data S1 … from image analysis unit 32 (attached to capturing device 60, see fig. 1.) indicating time-series sensor values generated by measuring a work of the working subject using a sensor, (e.g. [0048] “data indicating external actions by the worker (the manner in which the worker is acting, the manner in which the hands of the worker are outstretched, positional relationships of the hands, head, and torso relative to the manufacturing machine 70, the length of time the hands, head, and torso are held still, and so on), the operating history of the worker in relation to the manufacturing machine 70, the time of the observation, and so on.)
the sensor data sequences being generated corresponding to repetitions of the work when the working subject repeatedly performs the work a plurality of times, ([0052] “During learning by the learning unit 110, a plurality of learning cycles are preferably executed on the basis of data obtained respectively from the situations in which a plurality of workers are working. By implementing these learning cycles repeatedly…”)
associating the intervals having an identical class and corresponding to each other, with each other, among the plurality of first class data sequences, based on the plurality of first class data sequences, ([0052] “the learning unit 110 gradually interprets the relationship between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2 while advancing the learning process, and using a learned model acquired as a result, the learning unit 110 can interpret the correlation between the worker status data L1 and the worker external state data S1 and manufacturing machine state data S2.”)
and calculating characteristic values of the intervals associated with each other. ([0053] “The estimation result output unit 122 estimates the worker status of each worker from the external state of the worker and the state of the manufacturing machine 70 on the basis of the learning result (the learned model) acquired by the learning unit 110, and outputs the estimated worker status of the worker.”)


SHIRAISHI differs from the claimed invention in that:
SHIRAISHI does not clearly teach: determining a plurality of intervals obtained by temporally dividing each of the sensor data sequences based on the sensor values included in the sensor data sequences, 
determining classes of the intervals, each of the classes indicating a type of temporal variations in the sensor values included in one of the intervals, 
generating a plurality of first class data sequences for each of the sensor data sequences, each of the first class data sequences indicating the intervals and the classes of the sensor data sequence,

However, MARTINEZ teaches a computerized pattern recognition system for determining classification similarity of sensor data which temporally divides the sensor data sequences into a plurality of intervals (MARTINEZ [0015] “this purpose, a time series pattern is divided into sections of equal size and the mean values of the samples located within the individual sections are calculated in each case.”) and then classifies those intervals based on temporal variations within the intervals ([0015] “The sequencing of these mean values then represents a dimensionally reduced approximation of the time series pattern.”;) to generate a plurality of data sequences indicated by a shared classification similarity ( [0012] “In the threshold value discrimination, the height of the distance threshold indicates the maximum tolerable sample-related expression differences of the time series pattern to be examined relative to the reference pattern, so that the user can influence the deviations still to be classified as similar by varying this threshold value.”) 

MARTINEZ is analogous because it is reasonably pertinent to same problem confronted by the inventor of how to reduce complexity of time series sensor data in order to detect similarities between samples of time series data. 

One of ordinary skill in the art before the effective filing date of the application could augment the machine learning techniques of SHIRAISHI by applying the data generation techniques of MARTINEZ to parameterize the time series sensor data with mean values for similarity comparison between time series, as suggested by MARTINEZ.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to improve similarity recognition in the face of small variations in temporal exactness between samples, as suggested by MARTINEZ ([0010] “the calculation of the distance measure of the dynamic distortion allows the consideration of non-linear temporal deformation in the context of similarity detection .. For this purpose, a distortion function is calculated, which indicates the optimal assignment of the individual segments of the time series pattern to the reference pattern … [which] allows the user-side parameterization of the maximum time tolerance with regard to non-linear temporal deformations”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liew – Gender Classification: A Convolutional Neural Network Approach (2016) – particularly for fig. 1, showing a conventional pattern recognition system logic diagram for classification of image data.
Oostendorp et al., US 10,768,076 – particularly for fig. 2, describing how to classify data sources of unknown data type into categories based on a classifier.
Kato et al., WO 2017/037839 – a system for tracking and evaluating characteristic measures of workers in a working environment (accumulated stress) by use of image classification over a video sequence. see particularly fig. 11)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119